Exhibit 99.1 CONTACT:Investor Relations(214) 792-4415 SOUTHWEST AIRLINES REPORTS AUGUST TRAFFIC DALLAS, TEXAS – September 4, 2009 Southwest Airlines Co. (NYSE: LUV) announced today that the Company flew 6.7 billion revenue passenger miles (RPMs) in August 2009, a 1.0 percent increase from the 6.6 billion RPMs flown in August 2008.Available seat miles (ASMs) decreased 6.1 percent to 8.3 billion from the August 2008 level of 8.9 billion.The load factor for the month was 80.2 percent, compared to 74.6 percent for the same period last year.For August 2009, passenger revenue per ASM is estimated to have decreased in the five to six percent range as compared to August 2008.
